Exhibit 10.3

SUPPLEMENT dated as of June 4, 2010 (this “Supplement”), to the Third Amended
and Restated Collateral Agreement dated as of January 29, 2010 (the “Collateral
Agreement”), among HEXION LLC, a Delaware limited liability company, HEXION
SPECIALTY CHEMICALS, INC., a New Jersey corporation, each Subsidiary Party party
thereto and JPMORGAN CHASE BANK, N.A., as Applicable First Lien Representative
(in such capacity, the “Applicable First Lien Representative”) for the Secured
Parties (as defined therein).

A. Reference is made to the Third Amended and Restated Credit Agreement dated as
of January 29, 2010 (as further amended, restated, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”), among Hexion LLC,
Hexion Specialty Chemicals, Inc., Hexion Specialty Chemicals Canada, Inc., a
Canadian corporation, Hexion Specialty Chemicals B.V., a company organized under
the laws of The Netherlands, Hexion Specialty Chemicals UK Limited, a
corporation organized under the laws of England and Wales, and Borden Chemical
UK Limited, a corporation organized under the laws of England and Wales, the
Lenders party thereto from time to time, JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders, the other agent banks party thereto and J.P. Morgan Securities Inc.,
Credit Suisse Securities (USA) LLC and Citigroup Inc., as joint lead arrangers
and joint bookrunners.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Collateral
Agreement referred to therein.

C. The Pledgors have entered into the Collateral Agreement in order to induce
the Lenders to make Loans and accept and purchase B/As and each Issuing Bank to
issue Letters of Credit. Section 7.16 of the Collateral Agreement provides that
additional Subsidiaries may become Subsidiary Parties under the Collateral
Agreement by execution and delivery of an instrument in the form of this
Supplement. The undersigned Subsidiary (the “New Subsidiary”) is executing this
Supplement in accordance with the requirements of the Credit Agreement and any
Other First Lien Agreement to become a Subsidiary Party under the Collateral
Agreement and such Other First Lien Agreement in order to induce the Lenders to
make additional Loans and accept and purchase additional B/As and each Issuing
Bank to issue additional Letters of Credit and as consideration for Loans
previously made, B/As previously accepted, Letters of Credit previously issued
and to induce the holders of any Other First Lien Obligations to make their
respective extensions of credit thereunder.

Accordingly, the Applicable First Lien Representative and the New Subsidiary
agree as follows:

SECTION 1. In accordance with Section 7.17 of the Collateral Agreement, the New
Subsidiary by its signature below becomes a Subsidiary Party and a Pledgor under
the Collateral Agreement with the same force and effect as if originally named
therein as a Subsidiary Party and a Pledgor, and the New Subsidiary hereby
(a) agrees to all the terms and provisions of the Collateral Agreement
applicable to it as a Subsidiary Party and Pledgor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Pledgor
thereunder are true and correct on and as of the date hereof. In furtherance of
the



--------------------------------------------------------------------------------

foregoing, the New Subsidiary, as security for the payment and performance in
full of the Obligations (as defined in the Collateral Agreement), does hereby
create and grant to the Applicable First Lien Representative, its successors and
assigns, for the ratable benefit of the Secured Parties, their successors and
assigns, a security interest in and Lien on all the New Subsidiary’s right,
title and interest in and to the Collateral (as defined in the Collateral
Agreement) of the New Subsidiary. Each reference to a “Subsidiary Party” or a
“Pledgor” in the Collateral Agreement shall be deemed to include the New
Subsidiary. The Collateral Agreement is hereby incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Applicable First
Lien Representative and the other Secured Parties that this Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms,
subject to (i) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

SECTION 3. This Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute but one contract. This Supplement shall become effective when (a) the
Applicable First Lien Representative shall have received a counterpart of this
Supplement that bears the signature of the New Subsidiary and (b) the Applicable
First Lien Representative has executed a counterpart hereof. Delivery of an
executed signature page to this Supplement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of the location of
any and all Article 9 Collateral of the New Subsidiary, (b) set forth on
Schedule II attached hereto is a true and correct schedule of all the Pledged
Stock of the New Subsidiary, (c) set forth on Schedule III attached hereto is a
true and correct schedule of all Intellectual Property and (d) set forth under
its signature hereto, is the true and correct legal name of the New Subsidiary,
its jurisdiction of formation, organizational ID number and the location of its
chief executive office.

SECTION 5. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.

SECTION 7. In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Collateral Agreement shall not in any way be affected or
impaired thereby. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

-2-



--------------------------------------------------------------------------------

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Collateral Agreement and the notice
section of the Other First Lien Agreement.

SECTION 9. The New Subsidiary agrees to reimburse the Applicable First Lien
Representative for its reasonable out-of-pocket expenses in connection with this
Supplement, including the reasonable fees, disbursements and other charges of
counsel for the Applicable First Lien Representative.

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Applicable First Lien
Representative have duly executed this Supplement to the Collateral Agreement as
of the day and year first above written.

 

NL COOP HOLDINGS LLC By:  

Hexion Specialty Chemicals, Inc., its Sole

Member

By:  

/s/ Authorized Signatory

 

Name:

Title:

Legal Name: NL COOP Holdings LLC Jurisdiction of Formation: Delaware
Location of Chief   Executive Office:  

180 East Broad Street

Columbus, Ohio 43215



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Applicable First Lien
Representative have duly executed this Supplement to the Collateral Agreement as
of the day and year first above written.

 

JPMORGAN CHASE BANK, N.A.,

as Applicable First Lien Representative,

By:  

/s/ Authorized Signatory

 

Name:

Title:



--------------------------------------------------------------------------------

Schedule I

to Supplement to the

Collateral Agreement

LOCATION OF ARTICLE 9 COLLATERAL

 

Description

   Location         

None.



--------------------------------------------------------------------------------

Schedule II

to Supplement to the

Collateral Agreement

Pledged Collateral of the New Subsidiary

EQUITY INTERESTS

 

Number of Issuer Certificate

  

Issuer

  

Registered Owner

  

Number and
Class of Equity
Interest

   Percentage of
Equity
Interests N/A   

Hexion International

Holdings Coöperatief

U.A.

  

NL COOP

Holdings LLC

  

65.00%

membership (lidmaatschap)

   65.00%

DEBT SECURITIES

None.

OTHER PROPERTY

None.



--------------------------------------------------------------------------------

Schedule III

to Supplement to the

Collateral Agreement

Intellectual Property of the New Subsidiary

None.